Case 9:17-cv-80495-KAM Document 770 Entered on FLSD Docket 04/01/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           WEST PALM BEACH DIVISION

                    CASE NO. 9:17-CV-80495-MARRA-MATTHEWMAN


   CONSUMER FINANCIAL PROTECTION
   BUREAU,
                         Plaintiff,
          v.

   OCWEN FINANCIAL CORPORATION;
   OCWEN MORTGAGE SERVICING, INC.;
   OCWEN LOAN SERVICING, LLC; and
   PHH MORTGAGE CORPORATION,

                         Defendants.

               PLAINTIFF’S SUPPLEMENTAL POSITION STATEMENT

         Plaintiff Consumer Financial Protection Bureau (“Bureau”) files this
  supplemental position statement in response to the Court’s March 4, 2021 Order
  (“Summary Judgment Order”) (DE 764). The Summary Judgment Order directs the
  Bureau to submit a supplemental position statement detailing whether it intends to
  pursue claims for loan servicing activity taking place after February 26, 2017 for Counts
  1–9.
         The Bureau will not be pursuing Counts 1–9 for any conduct that took place from
  February 26, 2017 through the date of this filing and will be moving to voluntarily
  dismiss with prejudice these claims for this time period. The Bureau will also move to
  voluntarily dismiss, with prejudice, Count 10 in its entirety. The Bureau will do so to
  facilitate entry of a final judgment in the above-captioned matter.
Case 9:17-cv-80495-KAM Document 770 Entered on FLSD Docket 04/01/2021 Page 2 of 2




  Dated: April 1, 2021         Respectfully submitted,

                               Attorneys for Plaintiff,
                               CONSUMER FINANCIAL PROTECTION BUREAU

                               JOHN C. WELLS
                               Deputy Enforcement Director
                               JAMES T. SUGARMAN
                               Assistant Litigation Deputy

                               /s/ Jean M. Healey Dippold
                               Jean M. Healey Dippold
                               Phone: (202) 435-7514
                               E-mail: jean.healeydippold@cfpb.gov

                               Atur Desai          atur.desai@cfpb.gov
                               Michael Posner      michael.posner@cfpb.gov
                               Shirley Chiu        shirley.chiu@cfpb.gov
                               1700 G Street NW
                               Washington, DC 20552
                               Facsimile: (202) 435-7722
